Citation Nr: 1415771	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  08-24 358	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a dental disorder, including a gum condition and loss of teeth.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at law


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1976.  

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In January 2012, the Board issued a decision that denied the claim of entitlement to service connection for a dental disorder, including a gum condition and loss of teeth.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the October 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the January 2012 Board decision is vacated.  



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



